Citation Nr: 0501826	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  03-18 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for emphysema, 
currently evaluated as 30 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from September 1970 to June 
1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has chronic obstructive pulmonary disease 
without improvement with the use of a bronchodilator.  His 
Forced Vital Capacity (FVC) is 95 percent predicted value, 
his Forced Expiratory Volume in one second (FEV-1) is 87 
percent predicted, his FEV-1/FVC ratio is 92 percent, and his 
Diffusion Capacity of the Lung to Carbon Monoxide by the 
Single Breath Method (DLCO(SB)) is 63 percent.

3.  The veteran has two service-connected disabilities with a 
total combined disability rating of 40 percent and does not 
meet the threshold requirements for a total rating based on 
individual unemployability.

4.  The veteran has a high school education with work 
experience in the military as a data processor and post-
service work experience as a shipping clerk, cashier and 
dishwasher.

5.  The veteran is not precluded from securing and following 
some form of substantially gainful employment consistent with 
his education and work experience as a result of his service-
connected disabilities.


CONCLUSIONS OF LAW

1.  Criteria for a rating higher than 30 percent for 
emphysema and/or chronic obstructive pulmonary disease have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.16, 4.96, 4.97, Diagnostic Codes 6603 and 6604 
(2004).

2.  Criteria for a total rating based on individual 
unemployability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.1-4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's respiratory disorder has been evaluated under 
38 C.F.R. Section 4.97, Diagnostic Code 6603, which sets out 
the rating criteria for emphysema.  The Board notes that the 
rating criteria for chronic obstructive pulmonary disease 
found at Diagnostic Code 6604 are the same as that for 
emphysema.  The rating criteria is as follows: 

Forced Expiratory Volume in one second (FEV-1) less 
than 40 percent of predicted value; or, the ratio 
of Forced Expiratory Volume in one second to Forced 
Vital Capacity (FEV-1/FVC) less than 40 percent; 
or, Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO(SB)) 
less than 40 percent predicted; or, maximum 
exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory 
limitation); or, cor pulmonale (right heart 
failure); or, right ventricular hypertrophy; or, 
pulmonary hypertension (shown by Echo or cardiac 
catheterization); or, episode(s) of acute 
respiratory failure; or, requires outpatient oxygen 
therapy....................................................100 percent

FEV-1 of 40 to 55 percent predicted; or, FEV-1/FVC 
of 40 to 55 percent; or, DLCO(SB) of 40 to 55 
percent predicted; or, maximum oxygen consumption 
of 15 to 20 ml/kg/min (with cardiorespiratory 
limit)..................................................................60 percent

FEV-1 of 56 to 70 percent predicted; or, FEV1/FVC 
of 56 to 70 percent; or, DLCO(SB) 56 to 65 percent 
predicted.........30 percent

FEV-1 of 71 to 80 percent predicted; or, FEV-1/FVC 
of 71 to 80 percent; or, DLCO(SB) 66 to 80 percent 
predicted.........10 percent

38 C.F.R. Section 4.96 states that ratings under diagnostic 
codes 6600 through 6817 and 6822 through 6847 will not be 
combined with each other.  Where there is lung or pleural 
involvement, ratings under diagnostic codes 6819 and 6820 
will not be combined with each other nor with diagnostic 
codes 6600 through 6817 or 6822 through 6847.  A single 
rating will be assigned under the diagnostic code which 
reflects the predominant disability with elevation to the 
next higher evaluation where the severity of the overall 
disability warrants such elevation.

The record shows that the veteran has been treated 
periodically for respiratory complaints since his discharge 
from service in 1992.  He requested an increase in disability 
rating in December 2000, stating that he was unable to walk 
without shortness of breath and unable to work due to 
emphysema.  The veteran has a history of smoking two packs of 
cigarettes per day with recent attempts to stop smoking and a 
current habit of smoking approximately one-half pack of 
cigarettes per day.  Most of his treatment records reflect 
treatment for alcoholism with inpatient and outpatient 
detoxification counseling.

The veteran presented for treatment in May 2001 with 
complaints of severe chest pain and a chronic cough.  X-rays 
showed atelectasis of the left mid-lung zone and the veteran 
was referred to a pulmonology specialist.  The specialist 
noted that the veteran's cough was mainly with exertion and 
was relieved with the use of a bronchodilator, that the 
veteran continued to smoke cigarettes and had complaints of 
shortness of breath.  Upon examination, the veteran's lungs 
were clear to auscultation and his lab tests were within 
normal limits.  The diagnostic impression rendered was non-
productive cough with shortness of breath and hot flashes, 
possibly exertional asthma.

The veteran underwent VA examination in August 2001.  
Although his claims folder was not available for review, the 
examiner reviewed the veteran's treatment records at the VA 
medical center.  The veteran complained of an intermittent 
cough productive of clear sputum and mild dyspnea with 
extreme exertion.  It was noted that the veteran was trying 
to stop smoking cigarettes, used oral inhalers, was able to 
walk for an unlimited amount of time on level surfaces, and 
that he had not experienced any incapacitating symptom 
episodes in the previous year.  Upon examination, his blood 
pressure was 109/77, his chest wall expanded normally with 
respiration, and his lungs were clear to auscultation and 
percussion.  His FVC was measured as 95 percent predicted 
value, his FEV-1 was 87 percent predicted value, his FEV-
1/FVC ratio was 92 percent, and his DLCO(SB) was measured as 
63 percent.  X-rays showed evidence of linear atelectasis and 
the examiner diagnosed chronic obstructive pulmonary disease 
without improvement with the use of a bronchodilator.  The 
examiner also noted that there were no deficits found upon 
examination that would prevent the veteran from managing his 
affairs.

Treatment records dated through May 2003 show that the 
veteran has only complained of shortness of breath on a few 
occasions and does not use medication for a respiratory 
disorder on a regular basis.  He has a chronic cough.  As 
noted above, most of the veteran's treatment records are of 
psychiatric treatment surrounding attempts to detox and 
abstain from the use of alcohol; he is also treated regularly 
for alcoholic pancreatitis.

The veteran was seen in the VA pulmonology clinic in January 
2002 for evaluation.  It was noted that the veteran continued 
to smoke cigarettes and might be using his inhalers 
inappropriately.  Small airways dysfunction was noted and the 
veteran was discharged to his primary care physician.  In 
February 2002, it was noted that the veteran had chronic 
obstructive pulmonary disease by history and an employment 
history of being a dishwasher and cashier.  The chest was 
clear to auscultation with no adventitious sounds.  

The veteran entered a detoxification program in July 2002 and 
related that he could not maintain employment due to his 
alcohol abuse.  He denied any chest pain or shortness of 
breath during this period of hospitalization.  The veteran 
was hospitalized again in March 2003 with complaints of 
hallucinating.  He began another detox program and was 
restarted on all of his medication, including the use of a 
bronchodilator.  Treatment records for this period of 
inpatient care include references to working and the 
veteran's continued cigarette-smoking habit; they do not 
include treatment for a respiratory disorder.

The veteran was scheduled for another VA examination in June 
2003, but did not present for the appointment.  The veteran 
has not advised VA of the reason why he missed his 
appointment.  His representative, however, has suggested that 
the appointment was missed due to mental illness.

Given the evidence as outlined above, the Board finds that 
the veteran's request for a rating higher than 30 percent for 
emphysema must be denied.  Specifically, in August 2001, the 
veteran's FVC was measured as 95 percent predicted value, his 
FEV-1 was 87 percent predicted, his FEV-1/FVC ratio was 92 
percent, and his DLCO(SB) was measured as 63 percent.  The 
FVC and FEV-1 scores as consistent with assignment of a 10 
percent rating for a respiratory disorder, but the DLCO(SB) 
is consistent with assignment of a 30 percent rating.  The 
medical record does not remotely suggest that the veteran's 
respiratory disorder has increased in severity since the time 
of clinical testing as the veteran has only periodically 
complained of shortness of breath, he has not required the 
use his medication on a regular basis, and he has related any 
additional functional limitation as a result of his 
respiratory disorder in a treatment setting.  Consequently, 
the Board finds that the medical record does not substantiate 
the assertions the veteran made to VA in pursuit of a higher 
rating.  Thus, the assignment of a 30 percent rating based 
upon the DLCO(SB) measurement is the most appropriate rating 
for the veteran's respiratory disorder and his request for a 
higher evaluation is denied on a schedular basis.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Although the veteran asserts that he is unemployable because 
of his service-connected respiratory disability, he has not 
identified any specific factors that may be considered 
exceptional or unusual in light of VA's schedule of ratings 
and the Board has been similarly unsuccessful.  The veteran 
has not required frequent periods of hospitalization for his 
respiratory disability; his hospitalizations have been for 
psychiatric impairment.  Also, treatment records are void of 
any finding of exceptional limitation beyond that 
contemplated by the schedule of ratings.  

The Board does not doubt that limitation caused by shortness 
of breath with exertion would have an adverse impact on 
employability; however, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. Section 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Consequently, the Board finds that the 30 percent evaluation 
currently assigned adequately reflects the clinically 
established impairment experienced by the veteran and his 
appeal is denied.

II.  Individual Unemployability

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more with sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16.

The veteran has two service-connected disabilities.  
Specifically, emphysema, which is rated as 30 percent 
disabling, and hypertension, which is rated as 10 percent 
disabling.  His total combined disability rating is 40 
percent.  As such, the veteran does not meet the percentage 
threshold requirements provided in 38 C.F.R. Section 4.16(a) 
for consideration of entitlement to a total rating based on 
individual unemployability.  He may, however, be entitled to 
a total rating based on an extra-schedular considerations 
under 38 C.F.R. Section 4.16(b).

38 C.F.R. Section 4.16(b) allows for a veteran who does not 
meet the threshold requirements for the assignment of a total 
rating based on individual unemployability but who is deemed 
by the Director of Compensation and Pension Services to be 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities to be 
rated totally disabled.  The veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and all other factors having a bearing on his 
employability must be considered and the claim submitted to 
the Director for determination.  The RO in this case 
specifically found that the veteran did not meet the criteria 
for submission of the claim to the Director.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the United 
States Court of Appeals for Veterans Claims (Court) referred 
to apparent conflicts in the regulations pertaining to 
individual unemployability benefits.  Specifically, the Court 
indicated that there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon a veteran's actual industrial 
impairment.  In a pertinent precedent decision, the VA 
General Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria for determining 
unemployability include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).

The Court has held that a veteran's advancing age and non-
service connected disabilities may not be considered in the 
determination of whether a veteran is entitled to a total 
disability rating based upon individual unemployability.  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor which places 
him in a different position than other veterans with the same 
disability rating.  The sole fact that a veteran is 
unemployed or has difficulty obtaining employment is not 
enough to prove unemployability.  Additionally, it is noted 
that a high rating in and of itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
Thus, the question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The Court 
has also held that a clear explanation of a denial of a total 
rating based on individual unemployability requires analysis 
of the current degree of unemployability attributable to 
service-connected disability as compared to the degree of 
unemployability attributable to nonservice-connected 
conditions.  See Cathell v. Brown, 8 Vet. App. 539 (1995).

Based on the evidence as outlined above and the history taken 
from the veteran at a VA general examination in July 1997, 
the Board finds that the veteran has a high school education 
with work experience in the military as a data processor and 
post-service work experience as a shipping clerk, cashier and 
dishwasher.  Although the veteran asserts that he is unable 
to work because of shortness of breath attributable to his 
service-connected respiratory disorder, his treatment records 
reflect periodic employment through at least March 2003.  It 
is also noted that the veteran failed to submit a VA Form 21-
8940, Application for Increased Rating based on 
Unemployability, as requested by VA in May 2001, and that he 
advised VA in September 2002 that he had just started a new 
job, but he did not state what type of employment he had 
obtained.  

The medical evidence of record includes a VA examination 
report dated in August 2001 showing that the veteran has 
chronic obstructive pulmonary disease with no deficits 
preventing him from managing his affairs.  Additionally, the 
veteran's blood pressure was 109/77 at that time.  Treatment 
records do not support the veteran's contention that he 
cannot work because of a respiratory disorder; in fact, they 
contradict his assertions that his service-connected 
respiratory disorder prevents him from working.  The 
treatment records show that the veteran's employment has been 
sporadic due to his continued abuse of alcohol, which is a 
nonservice-connected disability that may not be considered 
when determining entitlement to VA compensation benefits 
based on individual unemployability.  They do not relate his 
sporadic employment to his service-connected disabilities.

Consequently, the Board finds that the evidence of record 
supports a finding that the veteran is not precluded from 
securing and following some form of substantially gainful 
employment consistent with his education and work experience 
as a result of his service-connected disabilities.  The 
veteran's assertions are insufficient to prove an inability 
to work.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992) (Laypersons are not competent to offer medical 
opinions).  Because treatment records, including assertions 
by the veteran that his employment was limited due to alcohol 
abuse, show that the veteran's sporadic work history is not a 
result of service-connected disability and there is no 
suggestion in the medical record that the veteran's ability 
to attain and maintain substantially gainful employment is 
limited by emphysema and/or hypertension, the veteran's 
request for a total rating based on individual 
unemployability is denied.

III.  VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), which addressed the timing and content of proper VCAA 
notice.  Following a complete review of the record evidence, 
the Board finds, for the reasons expressed immediately below, 
that the development of the claims here on appeal has 
proceeded in accordance with the law and regulations. 
 
Duty to Notify

The Court's decisions in both Pelegrini I and Pelegrini II  
held, in part, that a VCAA notice, as required by 38 U.S.C. 
Section 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made in September 2001.  Although 
the VCAA notice was first given to the veteran in May 2001, 
prior to the initial determination, specific notice with 
respect to the claim of entitlement to a total rating based 
on unemployability was not given until July 2003.  The Board 
notes, however, that the May 2001 notice included a notation 
that the veteran might be entitled to a total rating based on 
individual unemployability and requested that the veteran 
complete an application for same.

The Court specifically stated in Pelegrini II that it was not 
requiring the voiding or nullification of any AOJ action or 
decision based on the timing of notice, only finding that 
appellants are entitled to VCAA-content-complying notice.  
Thus, even though the notice specific to evidence needed to 
substantiate a claim for a total rating was not given until 
after the initial determination, the Board finds that the 
timing of the notices in this matter does not nullify the 
rating action upon which this appeal is based.

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in May 2001 and again in July 2003.  The Board 
finds that the information provided to the veteran 
specifically satisfied the requirements of 38 U.S.C.A. 
Section 5103 in that he was clearly notified of the evidence 
necessary to substantiate his claims and the responsibilities 
of VA and the veteran in obtaining evidence.  The letters 
stated that (1) the evidence needed to substantiate the 
veteran's claims was, among other things, evidence that the 
veteran's disabilities were more severe than evaluated and 
caused unemployability, (2) VA would obtain relevant records 
from any Federal agency and relevant records identified by 
the veteran, and (3) the veteran is responsible for supplying 
VA with sufficient information to obtain relevant records on 
his behalf and is ultimately responsible for submitting all 
relevant evidence not in the possession of a Federal 
department or agency.  The Board notes that although the 
Court in Pelegrini I and again in Pelegrini II indicated that 
there was a fourth element of notification, VA General 
Counsel rendered a Precedential Opinion in February 2004, 
finding that 38 U.S.C. Section 5103(a) does not require VA to 
seek evidence from a claimant other than that identified by 
VA as necessary to substantiate the claim.  See VAOPGCPREC 1-
2004 (Feb. 24, 2004).  In addition, as a practical matter, 
the veteran has been amply notified of the need to provide 
such evidence.  The June 2003 SOC contained the complete text 
of 38 C.F.R. § 3.159(b)(1).  Given the correspondence, 
together with the text of the regulation, it seems untenable 
that the veteran would have refrained from submitting any 
other relevant evidence he might have had.  Accordingly, the 
Board is satisfied that the veteran has been adequately 
informed of the need to submit relevant evidence in his 
possession.  The Board finds that the notification 
requirement of the VCAA has been satisfied.  

The Board notes that the veteran's representative argued in 
July 2001 that the veteran was not given notice pursuant to 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As noted 
above, the Board specifically finds that the notices given to 
the veteran are Quartuccio-compliant as they set forth what 
evidence VA will obtain on behalf of the veteran and what 
evidence the veteran is ultimately responsible for 
identifying and/or submitting.

Duty to Assist

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence and affording him a physical 
examination.  Although the veteran's representative requested 
that this matter be remanded in order to allow the veteran an 
additional opportunity to report for a VA examination, the 
Board finds that such action would unnecessarily delay the 
appellate process because the evidence of record is 
sufficient upon which to render a decision.  Additionally, 
the veteran has a history of not reporting for scheduled 
appointments.  Specifically, the veteran missed a VA 
examination scheduled in July 2001, but later requested that 
it be rescheduled; he attended the examination scheduled in 
August 2001.  The veteran did not attend a VA examination 
scheduled in October 2002 in conjunction with a claim not 
here on appeal, did not later advise VA of why he missed the 
appointment, and did not request that the appointment be 
rescheduled.  The veteran most recently missed his 
appointment scheduled in June 2003 and has not advised VA of 
the reason for his failure to report.  The veteran's 
representative pointed out in its July 2004 presentation that 
the veteran had a mental illness and suggested that that 
illness was the reason failed to report for the scheduled 
appointment.  

The record certainly supports the assertion that the veteran 
has been treated for psychiatric impairment; however, it does 
not support the contention that a remand is necessary to 
properly evaluate the veteran's level of service-connected 
disability.  

The Board also notes that the veteran's representative argued 
that the August 2001 VA examination was inadequate because 
the examiner did not have the veteran's claims folder at the 
time of examination.  The Board points out that the examiner 
specifically noted that he reviewed the veteran's treatment 
records.  Therefore, the examiner considered the relevant 
history of the disability.  Moreover, the rating criteria for 
this disability are quite specific and relate primarily to 
test results that would be in the examination report and in 
the treatment records.  This fact, in addition to the fact 
that the issues on appeal are for increased ratings, which 
call for the Board to determine whether a veteran meets 
certain rating criteria, leads the Board to conclude that the 
examination is sufficient upon which to rely in determining 
the veteran's level of disability at that time.  The fact 
that the entire claims folder was not available for review is 
not grounds to dismiss the findings of the entire 
examination.

It appears that all known and available records relevant to 
the issues here on appeal have been obtained and are 
associated with the veteran's claims file and the veteran 
does not appear to contend otherwise.  The lack of more 
current VA examination findings does not make the record 
incomplete as the veteran's treatment records are of record 
and reflect his current level of disability.  

The veteran was afforded the opportunity to testify before an 
RO hearing officer and/or the Board, but elected not to do 
so.  The veteran originally requested a hearing before the 
Board, but in June 2004 indicated that he would not attend 
the scheduled hearing in July 2004.  

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  The Board 
notes that "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
Accordingly, the veteran's refusal to submit a VA Form 21-
8940, Application for Increased Rating based on 
Unemployability, and his refusal to submit for additional VA 
examination is not a failure on VA's part to assist the 
veteran.


ORDER

A rating higher than 30 percent for emphysema is denied.

A total rating based on individual unemployability is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


